DETAILED CORRESPONDENCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/21 has been entered.
 	Claims 2-4, 6-7, 10-20, 23-26, and 30-42 as amended are currently pending and under examination in the instant application. An action on the merits follows.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 7/8/2020 (3) and 8/4/21 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements have been considered by the examiner, and initialed and signed copies of the 1449s are attached to this action. 

Claim Rejections - 35 USC § 102


The rejection of previously pending claims 6-7, 10, 12-14, 24, 30-32, 35-36, 38, and 40 under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (2015) Immunobiology, Vol. 220, 

Claim Rejections - 35 USC § 103

The rejection of claims 2-4, 6-7, 10-20, 23-26, and 30-42 under 35 U.S.C. 103 as being unpatentable over WO 2015/051247 (April 9, 2015), hereafter referred to as Webb et al., in view of Li et al. (2015) Immunobiology, Vol. 220, 876-888, published online January 31, 2015, Heczey et al. (2014) Blood, Vol. 124(18), 2824-2833, and Yang et al. (2003) J. Immunol., Vol. 171, 5913-5920, is withdrawn in view of applicant’s amendments to the claims and arguments. As noted above, Li et al. does not identify the human NKT cells which expand in the presence of IL-21 as Type I NKT cells, i.e. invariant NKT cells, or teach the expression of CD62L on the IL-21 expanded NKT cells. Further, applicant’s argument that the NKT cells taught by Yang et al. are either thymic or splenic mouse Type I NKT cells, rather than the claimed human peripheral blood NKT cells, and that Yang’s teaching of the differences between thymic and splenic NKT cells in terms of their antigen specific response and CD62L expression do not provide a sufficient basis to reasonably predict the effects of antigen stimulation on CD62L expression in human NKT cells has been found persuasive.
Please note that applicant’s argument that Heczey et al. does not qualify as prior art due to the exception under 35 U.S.C. 102(b)(1)(A) has not been found persuasive as the applicant has not provided an Declaration under 37 C.F.R. 132 as required by the exception to establish that the cited art was made by the inventor or joint inventor or by another who obtained the disclosed subject matter directly or indirectly from the inventor. 

Claim Rejections - 35 USC § 112


The rejection of claims 25-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness in regards to lack of sufficient antecedent basis for the phrase “mixed population” is withdrawn in view of applicant’s amendments to these claims. 

Claims 2-4, 6-7, 10-20, 23-26, and 30-42 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 2, 23, and 30 have been amended to recite the limitation, “wherein said enriched human NKT cells comprise a majority of CD62L-positive Type I human NKT cells” (claim 2), or “wherein following said Il-21 co-stimulation, a majority of said isolated human NKT cells express CD62L” (claim 23), or “wherein following said enrichment a majority of said cultured type I human NKT cells express CD62L and one more costimulatory receptors” (claim 30). The phrase “a majority of” is a subjective quantitative term. The specification does not actually recite the phrase “a majority of” in reference to the number of CD62L positive NKT cells present in an enriched cultured/costimulated human NKT cell population or provide any definition of what amount or percentage of cells in a cell composition need to be CD62L-positive Type I human NKT cells in order to be considered the “majority” of cells in a composition. Applicant’s response indicates that support for their amendments can be found in paragraphs 12, 38, 113, 114, 121, and Figures 8, 10, 11, 13, and 14. However, none of these paragraphs reference a compositions comprising a “majority” of CD62L-positive Type I human NKT cells. Instead, many of these paragraphs reference enriching for or enrichment of CD62L-positive Type I human NKT using magnetic selection or stimulation with cytokines. However, there is no guidance provided in these paragraphs as to what amount or percentage of cells within an enriched population must be CD62L-positive Type I human NKT to be considered a “majority”. The dictionary definition of the term “majority”, which according to the Cambridge Dictionary means, “ the larger number or part of something”, does not help to refine what number of cells would qualify as a “majority” in a cell population as claimed (Cambridge Dictionary, https://dictionary.cambridge. org/us/dictionary/english/majority, definition of “majority”).  For example, using the Cambridge dictionary definition, it is possible that a majority of cells in a mixed population would encompass the cell population that is larger than the others, where the largest cell population could be 20 or 30% of the total population, as opposed to other cell populations present in composition which constitute individually less than 20 or 30%. As such, the metes and bounds of the claimed compositions cannot be determined. 
In the interests of compact prosecution, the claimed methods have been given their broadest interpretation as encompassing the use of NKT cell populations isolated from human PBMCs and which have been enriched or selected for CD62L-positive Type I human NKT over other cell types including other NKT cell subtypes which are not CD62L positive.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4, 6-7, 10-20, 23-26, and 30-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of preparing human NKT cells for use in immunotherapy comprising isolating human NKT cells from uncultured human PBMCs, stimulating the isolated human NKT cells by culturing the cells with APCs expressing CD1 and pulsed with aGalCer in combination with exogenous IL-1 and IL-21, wherein the stimulated human NKT cells expand resulting in an enriched human Type I NKT cell population in which approximately half or more of the NKT cells express CD62L , does not reasonably provide enablement for methods of preparing an enriched population of human Type I NKT cells where the “majority” of the cells express CD62L comprising isolating human NKT cells from uncultured human PBMCs and culturing the isolated human NKT cells in IL-21, or IL-21 and any other cytokine, or IL-21 and any other stimulatory or costimulatory agent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The specification is not specifically directed to the use of IL-21 to enrich for CD62L-positive Type I human NKT cells. The specification broadly discloses the use of various APCs or aAPCs pulsed with aGalCer or various plate/bead bound antibodies to stimulate human Type I NKT cells and further broadly discloses the addition of various cytokines to the NKT cultures to promote expansion and/or enrichment for CD62L expression. IL-21 is taught one such cytokine amongst a number of other cytokines. The majority of the working examples report on the phenotype of magnetic bead sorted human CD62L NKT cells and the effects of stimulation of presorted CD62L NKT cells with either APCs or aAPCs pulsed with aGalCer, or with various combinations of antibodies. Example 3 discloses the use of APCs pulsed with aGalCer and IL-2 to enrich for NKT cells followed by magnetic sorting of CD62L NKT cells. Example 4 is the only example which touches on the use of IL-21 in culturing NKT cells. Example 4 demonstrates that NKT cells isolated from human PBMC and cultured with aGalCer-loaded PBMCs and IL-2 or a combination of IL-2 and IL-21 expanded and exhibited an increased frequency of CD62L+NKT cells during both primary and secondary expansion, where the combination of aGalCer stimulation and IL-2 and IL-21 resulted in a greater percentage of CD62L+NKT than aGalCer stimulation and IL-2 alone. The working examples do not provide any data involving the use of IL-21 alone, aGalCer stimulation and IL-21 alone, or combinations of IL-21 and any cytokine other than IL-2. 
At the time of filing, the state of the prior art in regards to the effects of IL-21 on NKT cells and in particular the expression of CD62L on NKT cells was underdeveloped. Li et al., the closest prior art of record, teaches contacting human NKT cells, whether in an isolated population of peripheral blood mononuclear cells (PBMC) or in an isolated NK/NKT cell subpopulation with IL-21, wherein exposure to cells expressing membrane bound IL-21 or to soluble IL-21 results in an increased percentage of CD56/CD3+ NKT cells, wherein the IL-21 treat NKT cells further exhibit increased cytotoxicity and increased IFN-y expression (Li et al., of record, (2015) Immunobiology, Vol. 220, 876-888, published online January 31, 2015, pages 878-879, and 887). However,  Li et al. does not identify the human NKT cells which expand in the presence of IL-21 as Type I NKT cells, i.e. invariant NKT cells, or teach the expression of CD62L on the IL-21 expanded NKT cells. As also pointed out by the applicant in their instant response, Li et al. suggests that as IL-21 is a pleotropic cytokine which may have multiple effects on NK and NKT cells. Li et al. suggests that IL-21 may either be inducing CD3 expression on NK cells or inducing NKT cell proliferation without resolving this question with their results (Li et al, page 887). Thus, at the time of filing, the effects of IL-21 on NK and NKT cells was not well established. Turning to CD62L expression on NKT cells, Yang et al., also of record, teaches that CD62L is expressed on subpopulations of mouse splenic and thymic invariant NKT cells, and that the expression of CD62L can be increased by culturing the splenic or thymic NKT cells in the presence of specific APC, such as splenic APC, pulsed with aGalCer and IL-2 (Yang et al., page 5914, and Figures 2 and 4). Webb et al. teaches that human Type I NKT cells comprise CD62L expressing cells and that human NKT cells stimulated with aGalCer loaded APCs or aAPCs expand (Webb et al., pages 6-8, 11-13, and 19.  Specifically, Webb et al. teaches methods of stimulating and expanding Type I NKT cells comprising culturing isolated human NKT cells with artificial antigen presenting cells (aAPC) comprising beads or nanoparticles coated with CD1d-IG and anti-CD28, molecules that are recognized by TCR and CD28 on NKT cells respectively, and which have been pulsed with alpha-GalCer, in the presence of IL-2 for at least 12-14 days, wherein the NKT cells expand following stimulation (Webb et al., pages 17-21). Webb et al., however, did not test the resulting expanded NKT cell population for CD62L expression. Thus, the prior art at the time of filing taught that expansion of NKT cells, and in particular invariant Type I NKT cells required antigen stimulation using alpha-GalCer APCs or aAPCs, IL-2, and potentially other costimulatory signals. The prior art of record further establishes unpredictability in the effects of IL-21 both on NKT cell expansion and on CD62L expression on NKT cells. 
In light of the art-recognized unpredictability on the effects of IL-21 on both NKT cell expansion and CD62L expression on NKT cells, and the conditions under which such preferential expansion of CD62L+ NKT cells may occur, applicant’s disclosure of a single culture condition which results in expansion of CD62L+ Type I NKT cells does not suffice to enable the breadth of the claimed methods. As noted above, the single working example involving the use of IL-21 demonstrated that NKT cells isolated from human PBMC and cultured with aGalCer-loaded PBMCs and IL-2, or a combination of IL-2 and IL-21, expanded and exhibited an increased frequency of CD62L+NKT cells during both primary and secondary expansion, where the combination of aGalCer stimulation and IL-2 and IL-21 resulted in a greater percentage of CD62L+NKT than aGalCer stimulation and IL-2 alone. The working examples did not provide any data involving the use of IL-21 alone, aGalCer stimulation and IL-21 alone, or combinations of IL-21 and any cytokine other than IL-2 or any other means of costimulation. 
As such, based on the art recognized unpredictability of the effects of IL-21 on Type I NKT cell expansion, and in particular the expansion of the CD62L+ subset of Type I NKT cells, the limited disclosure in the specification concerning the use of IL-21 in NKT cell expansion and the level of CD62L+ expression in any expanded NKT cell population, the single working example which demonstrated expansion of CD62L+ NKT cells using a combination of aGalCer stimulation and IL-2 and IL-21, and the breadth of the claims, it would have required undue experimentation to practice the scope of the instant methods as claimed. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-4, 6-7, 10-20, 23-26, and 30-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30, 33-34, 38, 40, 46, 58-62, 64-65, 69-76, 78-79, and 84-93 of copending Application No. 15/987,724, hereafter referred to as the ’724 application. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The methods recited in ‘724 application claims are narrower than instant claims 23-26, and 30-42 in that they recite similar methods of preparing human NKT cells for immunotherapy including steps of isolating human NKT cells from human PBMCs and expanding the NKT cells in the presence of IL-21 to generate NKT cells which are CD62L positive, but further include a co-step of antigen stimulation with irradiated NKT-depleted PBMCs loaded with aGal/Cer or irradiated aAPCs loaded with aGalCer. Note that claims 64 and 69 specifically recite NKT cells are isolated from uncultured PBMCs. Claims 78 and 84 further recites that the expanded NKT cells are 4-1BB positive. Additional dependent claims in the ‘724 application recite dependent features recited in the in instant dependent claims such as the combined use of IL-2 and IL-21, and the genetic modification of the NKT cells to express a CAR. Thus, the ‘724 application claims represent a species of the instant broader methods of claims 23-26, and 30-42 and as such render instant claims 23-26 and 30-42 obvious.
In regards to instant claims 2-4, 6-7, 10-20 which recite methods which include the steps for preparing human NKT cells for immunotherapy recited in instant claims 23-26 and 30-42, an further include the step of providing the expanded human NKT cells to a human subject for immunotherapy, while the application claims do not recite the additional step of providing the expanded NKT cells to a human subject, the application claims for recite the intended use for the expanded human NKT cells, which is for use in immunotherapy. As such it would have been obvious to the skilled artisan to provide the expanded human NKT cell population produced by the methods of the ‘724 application to a human subject for immunotherapy with a reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633